Citation Nr: 1820698	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  09-50 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain, evaluated as 20 percent disabling, prior to May 9, 2012.

2.  Entitlement to an increased rating for lumbar strain with degenerative arthritis and degenerative disc disease, evaluated as 40 percent disabling, since May 9, 2012.

3.  Entitlement to an increased rating for degenerative arthritis of the left knee status post meniscectomy with removal of loose bodies times two with a scar, evaluated as 30 percent disabling, prior to May 9, 2012.

4.  Entitlement to an increased rating for left knee instability and subluxation with laxity, evaluated as 20 percent disabling, since May 9, 2012.

5.  Entitlement to an increased rating for limitation of flexion of the left knee, evaluated as 10 percent disabling, since May 9, 2012.

6.  Entitlement to an increased rating for limitation of extension of the left knee, evaluated as 10 percent disabling, since May 9, 2012.
7.  Entitlement to an increased rating for degenerative arthritis of the right knee, evaluated as 10 percent disabling.

8.  Entitlement to an increased rating for recurrent subluxation of the right knee, evaluated as 10 percent disabling.

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU), as due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Cummins B. Jones II, Attorney


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1978, December 1979 to December 1981, and from July 1982 to September 1988.

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2009 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Los Angeles, California, and Atlanta, Georgia.  The Board previously remanded this case in January 2015, along with a group of other claims because the RO had never issued a Statement of the Case (SOC) for those claims following a Notice of Disagreement.  In February 2015, an SOC was issued for the same five claims.  However, the Veteran never submitted a VA Form 9, Substantive Appeal, on these issues.  As a result, these claims are not on appeal before the Board.
FINDING OF FACT

In February 2018, the Board received notification from the Veteran that a withdrawal of all nine remaining claims on appeal (as listed on page 1 of this decision) was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his representative) of all nine claims on appeal (as listed on page 1 of this decision) have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2017).  In the present case, the Veteran has withdrawn the above listed appeals, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals, and they are dismissed.






ORDER

Entitlement to an increased rating for lumbar strain, evaluated as 20 percent disabling, prior to May 9, 2012, is dismissed.

Entitlement to an increased rating for lumbar strain with degenerative arthritis and degenerative disc disease, evaluated as 40 percent disabling, since May 9, 2012, is dismissed.

Entitlement to an increased rating for degenerative arthritis of the left knee status post meniscectomy with removal of loose bodies times two with a scar, evaluated as 30 percent disabling, prior to May 9, 2012, is dismissed.

Entitlement to an increased rating for left knee instability and subluxation with laxity, evaluated as 20 percent disabling, since May 9, 2012, is dismissed.

Entitlement to an increased rating for limitation of flexion of the left knee, evaluated as 10 percent disabling, since May 9, 2012, is dismissed.

Entitlement to an increased rating for limitation of extension of the left knee, evaluated as 10 percent disabling, since May 9, 2012, is dismissed.

Entitlement to an increased rating for degenerative arthritis of the right knee, evaluated as 10 percent disabling, is dismissed.

Entitlement to an increased rating for recurrent subluxation of the right knee, evaluated as 10 percent disabling, is dismissed.

Entitlement to TDIU is dismissed.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


